CUNNINGHAM, J.,
Concurring in Part and Dissenting in Part.
I readily concur with most of the excellent analysis by Justice Noble. I dissent, however, that the teacher on bus duty, Eddie Hamilton, was performing a ministerial duty in regard to the placement of the bleachers in the gym. Whether the bleachers were pulled in or extended, or only half way extended on this particular day, would not have been under his direction. As the majority opinion states: “The teachers on duty supervised the children in the morning, but that clearly did not include the specific duty of extending the bleachers.” Therefore, the duties of Hamilton were purely discretionary. In my opinion, he would also have qualified immunity. To that portion of the opinion, I respectfully dissent.